DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-12, and 14-16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 Sep. 2022 has been entered.
 
Status of Claims
	Claim 13 is cancelled.

Response to Amendment
	The amendments filed on 2 Aug. 2022 have been entered.

Response to Arguments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilbi et al. (WO 2013/167653 A1; published 14 Nov. 2013), in view of Valoti et al. (WO 2009/103333 A1; published 27 Aug. 2009) and Kohen et al. (US 2013/0034496 A1; published 7 Feb. 2013) for the reasons cited in the Office action filed on 19 Aug. 2021.

Applicants Arguments
	Applicants assert that it would not have been obvious to modify the compounds in Schilbi to isolate specific stereoisomers or to substitute the isomers of Valoti with radioisomeric tags, simply because Valoti teaches that the natural diastereomer, found in foods is the essential endogenous form utilized and stored in the human body whereas the unnatural is therapeutically ineffective.  Even if it were obvious to replace 12C by a 11C with the expectation that the molecule still will behave analogously, this in fact the expectation for the presently claimed compounds as the claimed compounds contain and aza ring and they contain an 18F at a site that is taboo for derivatization.  Valoti does not motivate one of ordinary skill to used the diastereomers in imaging processes.  The problems encountered are not relevant to those in treatment of a disease.  Metabolism of an imaging agent can be contraindicated in many situations.  Applicants have found that high specificity for FR-alpha-positive tissue can be achieved with isometrically pure 18F-labeleled tetrahydrofolate derivatives.  Isomerically pure 18F-labelled tetrahydrofolate derivatives which are derivatives of reduced physiological folate form binds to the FR with high affinity and exhibits a 50-fold higher selectivity for FR-alpha than the respective oxidized folic acid derivative.  A PET tracer that selectively targets tumor associated FR-alpha and not FR-beta at inflammatory sites containing FR-beta is providing significant sensitivity and specificity.  Applicants have shown that tumor uptake is significantly higher with the two enantiomers as compared to the 18F-labelled oxidized folic acid tracer and the kidney uptake is significantly lower with these two isomers as compared to the 18F-labeled oxidized folic acid tracer.  The unexpected results are in fact in Boss mentioned even in the title.  The FR positive tissue can be efficiently targeted with isotomerically pure 18F-labeled tetrahydrofolate derivatives such as the physiological 6R-form of 3’-aza-2’-[18F]fluoro-5-methyltetrahydrofolate but also FR beta positive tissue with the corresponding (6S)-form of 3’-aza-2’-[18F]fluoro-5-methyltetrahydrofolate.  Another unexpected effect is the higher tumor uptake of the claimed compounds.  The physiological derivative shows a much faster renal clearance resp much less uptake in the kidneys.  Schilbi and Valoti do not provide any hint to the skilled person that the reduced enantiomers could show an improved pharmacological profile as at best Valoti shows greater uptake but in no way suggests that this uptake would be tumor specific.

Applicant's arguments filed 14 Sep. 2022 have been fully considered but they are not persuasive.  Schilbi discloses 3’-aza-2’-[18F]fluorofolic acid 
    PNG
    media_image1.png
    231
    556
    media_image1.png
    Greyscale
 and Schilbi teaches reduced folates of formulas IXa 
    PNG
    media_image2.png
    239
    643
    media_image2.png
    Greyscale
 and IXb.  At pg. 6, Schilbi teaches that the obtained 18F-folate/antifolate analogue compounds show high selectivity for FR-positron tissue and thus it can be concluded such modifications to the folate skeleton exert no negative effect on folate receptor binding affinity.  Schilbi teaches that the 18F-folate/antifolate compound of the invention may include further variations including a different oxidation state of the pteridine ring to obtain more reduced forms such as tetrahydro-folate.  Schilbi teaches and motivates high radiochemical purity.  Schilbi does not disclose the claimed diastereomers of formulas Ia and Ib.  However, stereoisomers are prima facie obvious due to the presumed expectation of similar properties.  See In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  A person of ordinary skill in that art from Schilbi alone would have arrived at the claimed compounds of formulas I and II in order to achieve 18F-labelled methyltetrahydrofolates showing properties and to gain the advantage high radiochemical purity.    
Indeed Valoti does teach that 2(S)-N-[4-[[(2-amino-1,4,5,6,7,8-hexahydro-5-methyl-4-oxo-pteridinyl)methyl]amino]benzoyl]-L-glutamic acid is the natural diastereomer and that the unnatural diastereomer is therapeutically ineffective.  Valoti teaches that the need to administer the natural diastereomer is self-evident.  In combination with Schilbi, Valoti motivates a 18F-labeled compound of formula IIIa because the combination of Schilbi and Valoti suggests that the 3’-aza-2’-[18F]fluorofolic acid, a promising 18F-folate analogue showing high selectivity for FR-positive tissue, is prodrug the compound of IIIa.  A person of ordinary skill in the art would have been motivated to arrive a compound of instant formula IIIa in order to gain the advantage of a 3’-aza-2’-[18F]fluorofolic acid derivative expected to show similar properties while advantageous by passing folate metabolism.  At pg. 72, Schilbi teaches dynamic PET scans of mice by administering 3’-aza-2’-[18F]fluorofolic acid.  Consequently, Schilbi teaches and suggest instant formula IIIa before the effective filing date since formula III is a metabolite of 3’-aza-2’-[18F]fluorofolic acid.  The therapeutic effectiveness of methyltetrahydrofolate is understood to be at least partly mediated by the folate receptors.  At [0017], Kohen teaches that 11C-MTHF is sequestered and uptaked by FR-α.  Valoti teaches that the unnatural diastereomer is therapeutically ineffective suggesting that methyltetrahydrofolate doesn’t bind well to the folate receptors.  
Kohen teaches (R)-[11C]MTHF which is a diastereomer of methyltetrahydrofolate and PET tracer.  Unexpected results must be in either the specification or an executed declaration.  Unexpected results must contain a comparison with the closest prior art.  The instant specification does not contain a comparison with (R)-[11C]MTHF in Kohen.  The advantages of incorporating a fluoropyridine unit in folate and methyltetrahydrofolate are disclosed in Schilbi.  Boss, who teaches unprecedented high uptake in folate receptor positive tumors, does not contain a comparison with (R)-[11C]MTHF in Kohen.  Boss is not in a declaration.  At reference 6, Boss teaches 18F-labeled 6S- and 6R-methyltetrahydrofolate but these compounds are not the (R)-[11C]MTHF in Kohen.  At table 1, Boss teaches a better in vitro binding affinity for 6S-5MTHF in comparison to 6S-1.  Guzik, at pg. 5 and references 17 and 18, teaches that the physiological 6S-5-MTHF but not the 6R-5-MTHF binds with ~50-fold higher affinity to the FRα than to FRβ.  Consequently, the selectivity of 6S-5-MTHF to FRα was already known to one of ordinary skill in the art before the effective filing date.  Guzik does not contain a comparison with the (R)-[11C]MTHF in Kohen.  Guzik is not in a declaration.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618